Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 3/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Additionally, it is noted that claim 9 is currently written as depending on elected claim 7. As claim 9 refers to many limitations which are not present in claim 7 and are present in claim 8, it appears as though claim 9, was intended to depend on claim 8 and the restriction was written as such.  Claim 9 will be interpreted as depending on claim 8 and as such is withdrawn.

Drawings
The drawings are objected to because the “Brief Description of the Drawings,” does not include a description of Fig. 11. Additionally, Fig. 8 is referred to several times throughout the specification, however the drawings do not contain a drawing labelled Fig. 8, and instead has Figs. 8A-C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the test" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, this claim is indefinite as it merely recites a use without any active, positive steps delimiting how this use is actually practiced, as per MPEP 2173.05(q). The use of the claimed Gastroesophageal Anti-Reflux Device (GARD) for treating Gastroesophageal Reflux Disease (GERD) and/or Laryngo-Pharyngeal Reflux (LPR) is not definite without additional steps instructing how the GARD is used.
Regarding claim 6, this claim is indefinite as it merely recites a use without any active, positive steps delimiting how this use is actually practiced, as per MPEP 2173.05(q). The use of the claimed Gastroesophageal Anti-Reflux Device (GARD) obesity associated with Gastroesophageal Reflux Disease (GERD) is not definite without additional steps instructing how the GARD is used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291).
Regarding claim 1, Godin discloses a method comprising of placing a medical device (14) in the esophagus (Fig. 8a). Godin does not disclose that this method comprises injecting botulinum toxin in the wall of the esophagus at the level where the medical device will be placed or that the method prevents contraction and peristaltic wave action of an esophagus causing displacement of the medical device from an intended location in the esophagus towards or into the stomach.
Godin does additionally disclose that a prosthetic must be able to resist peristaltic pressure in order to stay in position for a finite amount of time, as migration can occur if the device is made too soft whereas ulcerations, perforation or granulation tissue formation can occur if the device is made too hard (paragraph 0103). 
Pasricha et al. teaches information regarding the function and treatment of several parts of the gastrointestinal tract, including the esophagus where the device of Godin is placed. Pasricha et al. teaches that the injection of botulinum toxin into the lower esophageal sphincter can reduce muscle strength and pressure in that region (col. 12, lines 1-8).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Godin with the teachings of Pasricha et al. by injecting botulinum toxin into the lower 
This combination would result in the method of Godin wherein the method comprises injecting botulinum toxin in the wall of the esophagus at the level where the medical device will be placed. As the application of botulinum toxin reduces muscle action, doing so would prevent the contraction and peristaltic wave action of the esophagus which would cause displacement of the medical device from an intended location in the esophagus towards or into the stomach.
Regarding claim 2, the present combined citation discloses the method of claim 1. Additionally, Godin discloses that the method further comprises placing a first medical device designed for short term placement (“Diagnostic GARD”) and determining if the first medical device functions as intended and then, after the test, replacing the first medical device with a second medical device (“Therapeutic GARD”) designed to function for a long term (paragraph 0113), each of the medical devices adapted to treat GERD and/or obesity (paragraphs 0114-0115).
Regarding claim 3, the present combined citation discloses the method of claim 1. Additionally, according to the combined citation, the method comprises injecting sufficient botulinum toxin in the wall of the esophagus near the point where the device is to be placed to prevent contraction and peristaltic wave action of the esophagus, as the method comprises injecting botulinum toxin into the wall of the lower esophagus, as the method requires injecting botulinum toxin in the lower esophagus, which is near where the device is placed according to Godin (Fig. 11), in order to prevent muscle contraction and therefore also peristaltic wave action of the esophagus.
Regarding claim 4, the present combined citation discloses the method of claim 1. According to Godin, this method further discloses that the medical device (14) is a GARD device (paragraph 0113) having a ring (27) used to diagnose and manage refractory GERD (paragraph 0114). Furthermore, according to the present combined citation, this method comprises injecting the toxin at a location in the wall of the esophagus immediately above where the ring will be placed, as the botulinum toxin is injected in the lower esophagus and the ring (27) according to Godin is placed below in the hiatus hernia (Fig. 8b).
Regarding claim 5, the present combined citation discloses the method of claim 4. According to Godin, this method further discloses that the GARD is placed to treat Gastroesophageal Reflux Disease (GERD; paragraph 0114).
Regarding claim 6, the present combined citation discloses the method of claim 4. According to Godin, this method further discloses that the GARD is placed to treat obesity associated with Gastroesophageal Reflux Disease (GERD; paragraph 0115).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291) as applied to claim 6 above, and further in view of Ginn et al. (U.S. 8,870,937).
Regarding claim 7, the present combined citation of Godin in view of Pasricha et al. discloses the method of claim 6. According to Godin, this method further discloses that the GARD (14) is introduced with the ring (27) folded (Fig. 7; paragraph 0105). Godin does not disclose that the ring is kept folded with a suture tied with a draw hitch knot which can be untied from a distance by pulling on a thread of the suture to release the ring so that the ring unfolds, and instead discloses that the ring is kept folded with forceps (paragraph 0105). Ginn et al. discloses a method for delivering a device in a collapsed configuration to a lumen within the body, including the esophagus or gastrointestinal area (col. 7, lines 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774